Citation Nr: 0739031	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-10 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of left 
ankle sprain.

3.  Entitlement to service connection for residuals of a 
right leg injury.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for residuals of a 
fracture of the fifth finger of the right hand.

7.  Entitlement to service connection for a disability of the 
right index finger, claimed as residuals of a laceration of 
the right index finger.
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1967 to April 
1969 and from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2004, a statement of the case was issued in April 2005, and a 
substantive appeal was received in April 2005.

The Board notes that the veteran's April 2005 substantive 
appeal included a request for an opportunity to testify at a 
Board hearing.  However, the veteran subsequently cancelled 
this request in a signed statement received in March 2006.  
The veteran requested, instead, to testify at an RO hearing; 
a transcript of the veteran's May 2006 testimony at an RO 
hearing is of record.

The Board notes that all of the issues currently on appeal, 
with the exception of the claim regarding hearing loss, were 
previously denied by the RO prior to the rating decision on 
appeal.  In raising the claims in the current instance, the 
veteran submitted new service medical records which had not 
been associated with the record prior to the filing of this 
claim.  Consequently, the RO properly reopened adjudication 
of these claims on the merits, pursuant to 38 C.F.R. § 
3.156(c).  Under these circumstances, the veteran is legally 
entitled to consideration of these claims on the merits.  In 
the Board's view, no purpose would be served by further 
addressing the application of the law regarding new and 
material evidence to reopen the claims and, thus, the Board 
does not further address such matters in this decision.

The Board also observes that among the claims the veteran 
originally advanced in this appeal were: entitlement to 
service connection for a "right knee" disability and 
entitlement to service connection for a "right leg" 
disability.  The veteran perfected appeals of both issues, 
and the appeal has thus far been processed with both issues 
listed.  However, the veteran explained, during his May 2006 
RO hearing, that these two issues actually refer to the same 
claim involving a right knee disability.  As that claim is 
remanded for further development below, the Board merely 
refers this matter to the RO so that it may consolidate these 
issues as appropriate in further processing of the claim.

The issues of entitlement to service connection for a right 
leg/knee disability, hearing loss, and for a disability of 
the right index finger are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's episodes of left knee pain during service 
were acute in nature and did not manifest in chronic 
disability.

2.  A chronic left knee disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is any current left knee disability otherwise 
related to such service.

3.  The veteran's left ankle injuries during service were 
acute in nature and did not manifest in chronic disability.

4.  A chronic left ankle disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is any current left ankle disability 
otherwise related to such service.

5.  A chronic disability of the right fifth finger was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is any current disability of the 
right fifth finger otherwise related to such service.


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  A chronic left ankle disability was not incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  A chronic disability of the right fifth finger was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in May 2004, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2004 letter was sent to the 
appellant prior to the July 2004 RO rating decision currently 
on appeal.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2004 VCAA letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter dated May 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
October 2006.  The Board acknowledges that the May 2006 
letter was sent to the veteran as part of notice specifically 
associated with a different claim than that which is 
currently on appeal.  To the extent that this notice may be 
considered inadequate for any reason, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   The Board finds below that the preponderance of 
the evidence is against granting service connection for any 
of the claims decided in this decision; thus, no ratings or 
effective dates will be assigned and questions concerning 
notice regarding such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was afforded a VA examination in October 2006 to 
evaluate his left knee and his left ankle.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The Board declines to obtain a VA medical opinion regarding 
the veteran's claims of entitlement to service connection for 
residuals of an injury to the fifth finger.  Even assuming, 
for the sake of the veteran's argument, that he may be 
currently diagnosed with a disability of his right fifth 
finger, service connection for that disability cannot be 
warranted in this case.  Indeed, in light of the fact that 
the service medical records show no pertinent chronic 
disabilities manifested in service, in light of the May 1971 
final separation examination showing no pertinent 
abnormalities or complaints suggesting a right fifth finger 
disability, and in light of the fact that the claims folder 
contains no contemporaneous evidence of pertinent complaint 
or disability for many years following discharge from 
service, an opinion relating any current pertinent disability 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Service Connection

This case involves the veteran's claims that he suffers from 
certain disabilities which are causally related to his 
military service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis and 
sensorineural hearing loss (organic disease of the nervous 
system), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Disability of the Left Knee and Left Ankle

With regard to the veteran's claims of entitlement to service 
connection for disabilities of the left knee and the left 
ankle, the veteran explained at his May 2006 RO hearing that 
be believes he suffers from chronic disability of the left 
knee and the left ankle due to separate injuries suffered 
during service.  The veteran described incurring disability 
of the left knee due to an injury involving jumping from a 
boat and accidentally striking a cable with his left knee.  
The veteran described incurring disability of the left ankle 
due to twisting the ankle while performing work involving a 
ship.

Significantly, an October 2006 VA examination report shows 
that the veteran currently suffers from diagnosed chronic 
disabilities of the left knee and left ankle.  Specifically, 
the October 2006 VA examination report shows diagnoses of 
"patellofemoral syndrome w/ instability" of the left knee, 
and "hyperesthesia of distal tibia laterally" for the left 
ankle.  However, even accepting that the veteran suffered 
injuries to his left knee and left ankle during service as he 
describes, the essential question in this case is whether any 
current chronic disability of the veteran's left knee or left 
ankle is the result of the veteran's active duty service.

In the Board's view, the preponderance of the evidence is 
against finding any etiological link between the veteran's 
service and the veteran's current diagnoses involving the 
left knee and left ankle.  As discussed in more detail below, 
the Board draws this conclusion based upon the fact that the 
veteran was never diagnosed with any pertinent chronic 
disability during service, and the veteran was not diagnosed 
with any pertinent chronic disability for more than 35 years 
following service.  Moreover, the only probative competent 
medical opinion of record indicates that no link between 
pertinent current disabilities and the veteran's service can 
be found without a resort to speculation.  In short, the 
preponderance of the evidence is against a finding of chronic 
disability manifesting during service, is against finding 
chronicity of symptomatology after service, and is against 
finding that any pertinent current disabilities are otherwise 
causally related to the veteran's service.

The Board has given careful consideration to the service 
medical records pertinent to these issues.  The original set 
of service medical records associated with the claims file 
cover the veteran's period of service up through an April 
1969 separation examination associated with the veteran's 
release to inactive duty.  The only suggestion of pertinent 
injury or treatment documented during this period is a 
"sprained [left] ankle" which was treated in October 1968 
with an ace wrap and hot soaks; there is no suggestion of any 
follow-treatment or residuals of this injury in any 
subsequent records.  Outside of this single October 1968 
notation, these service medical records contain no indication 
of pertinent injury or treatment involving the left ankle or 
the left knee.  Moreover, no pertinent abnormalities or 
complaints are shown in the April 1969 examination report.  
This strongly suggests that the veteran's ankle sprain 
treated in October 1968 was acute in nature, resolved with 
treatment, and did not manifest in chronic disability.

The veteran has submitted copies of additional service 
medical records corresponding to the veteran's next period of 
active duty service from October 1969 to May 1971.  
Significantly, these additional service medical records 
include reports documenting injuries and symptoms pertinent 
to these claims.  A December 1969 report refers to an injury 
to the left knee and ankle which is estimated to have 
occurred 6 months prior; the report shows that the veteran 
complained of a new increase in pain and decrease in the 
range of motion of his left knee in December 1969.  No 
additional pertinent reference to the left ankle is 
documented in the medical records.  Examination of the knee 
at that time revealed crepitus, a stable knee joint, and 
slight warmth and edema over medial joint surface.  
"Possible traumatic arthritis" was noted, although x-rays 
were interpreted as negative.  Thus, no chronic disability of 
the left knee or the left ankle was diagnosed at that time.

Copies of two March 1970 consultation sheets are somewhat 
difficult to read, but show that the veteran was still being 
evaluated for left knee symptoms at that time.  These records 
refer to concern about the possibility of a "torn medial 
meniscus" but it appears that this comment is associated 
with a reference to the veteran's "right knee pain."  All 
other notes on these March 1970 records refer to the 
veteran's left knee, including a reference to "possible torn 
lateral [illegible]," suggesting the possibility that the 
reference to a possible meniscus tear was intended to refer 
to the left knee as well (and only associated with the right 
knee due to an error).  The Board is unable to resolve this 
ambiguity with greater certainty; but will resolve doubt in 
the manner most favorable to the veteran's claim.  In any 
event, though, these reports do not show that any chronic 
disability was actually diagnosed.  One of these March 1970 
reports shows that the veteran's left knee manifested 
substantial pain and tenderness, such that it was "too 
painful to examine properly."  The other March 1970 report 
contains a medical opinion that the veteran's history and 
physical examination are "compatible ... but not diagnostic of 
med meniscus...."

The service medical records submitted by the veteran also 
contain the veteran's May 1971 service separation examination 
report.  Most pertinently, this examination shows that the 
veteran was still noted to be suffering from a "painful knee 
NCD [not considered disabling]," although it is not 
specified which knee is referred to by this note.  Regarding 
the veteran's left ankle, however, there is absolutely no 
note of any symptoms or pathology.  The Board notes that 
although the May 1971 service separation examination report 
helps to corroborate the veteran's claim that he reported 
symptoms of a painful knee through his time of discharge from 
service, the May 1971 report also shows that no chronic 
disability was diagnosed.  It was expressly noted that the 
examining physician found that the veteran's knee pain was 
not disabling.

In the Board's view, the veteran's service medical records 
reasonably support the veteran's assertions that he suffered 
a painful injury to his left knee during service, but do not 
establish the onset of a chronic disability of the left knee.  
There is significantly less evidence in the service medical 
records to indicate significant injury to the veteran's left 
ankle, although an apparently acute sprain is documented and 
another vague reference to injury is noted without any 
probative clinical evaluation.  The Board finds that the 
service medical records alone do not show that a chronic 
disability of the left knee or of the left ankle manifested 
during service.

The Board has nevertheless given thoughtful consideration to 
the pertinent documented injuries and symptoms involving the 
veteran's left knee and left ankle while reviewing the post-
service evidence of record.  However, the evidence of record 
offers no contemporaneous indication that the veteran 
experienced any symptoms or treatment of left knee or left 
ankle symptoms for many years following service, and there is 
likewise no evidence of any diagnosed chronic disability of 
the left knee or the left ankle for many years following 
service.  Private medical evidence of record shows treatment 
for a number of concerns beginning in 2000, but significantly 
none of these reports reflect any treatment or diagnosis of 
left knee or ankle problems.  Indeed, the veteran testified 
at his May 2006 RO hearing that as of that date he had never 
been treated for his left knee disability and never received 
a diagnosis of any pertinent chronic disability as of that 
time.  The record reflects that the same is true regarding 
the veteran's left ankle; there is no evidence of pertinent 
treatment or symptomatology for many years following service.  
Indeed, the earliest evidence of record showing any diagnosis 
of any chronic disability of the left knee or the left ankle 
is a October 2006 VA examination report.  This leaves a gap 
of over 25 years without contemporaneous evidence of 
symptomatology or any suggestion of diagnosis of chronic 
disability.  This lengthy period without contemporaneous 
evidence of complaint or treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

As noted above, the October 2006 VA examination report shows 
current diagnoses of "patellofemoral syndrome w/ 
instability" of the left knee, and "hyperesthesia of distal 
tibia laterally" for the left ankle.  The examiner was asked 
to review the current findings, review the evidence in the 
claims folder, and offer an informed medical opinion as to 
the likelihood that any current disability of the left ankle 
or left knee was causally related to the veteran's service.  
As to both the left ankle and the left knee, the examiner 
replied that he was unable to respond to these questions 
"without resorting to mere speculation."  Concerning the 
veteran's left knee, the examiner cited details of the 
pertinent documented in-service evaluation of the veteran's 
knee and concluded that any comment on a relationship between 
the shown clinical findings from service and any current 
diagnosis of the knee "can only be speculation."  
Similarly, with regard to the left ankle, the examiner cited 
documented in-service symptoms from a left ankle injury and 
concluded that commenting on a causal link between the injury 
reported in service and any current diagnosis "can only be 
speculation."

The veteran's representative, in a November 2007 written 
argument, contends that the October 2006 VA examination 
report is inadequate because the VA examiner does not offer a 
more conclusive opinion regarding the etiology of the 
diagnosed left knee and left ankle disabilities.  However, in 
the Board's view, the October 2006 VA examination report is 
both adequate and highly probative in weighing against the 
veteran's claim.  The October 2006 VA examination report 
presents a competent medical opinion informed by a current 
examination and review of the claims file, with discussion of 
the relevant medical history, that there is no medical basis 
for finding an etiological link between the current diagnoses 
and the clinical findings documented from service more than 
35 years earlier.  In other words, the October 2006 VA 
examination report indicates that, in light of all the 
available evidence, any discussion of a relationship between 
the currently diagnosed disabilities and the veteran's 
service would have no basis in medical principles but would 
be a resort to pure speculation.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.

To summarize, the Board is presented with a record that shows 
that the veteran suffered injuries to his left knee and left 
ankle during service, and that the veteran's left knee may 
have been recurrently painful through his final two years in 
service.  However, no chronic disability of either joint was 
diagnosed during service or for more than 35 years after 
service.  The only competent medical evidence showing 
currently diagnosed chronic disabilities in the left ankle or 
left knee also indicates that there is no medical basis for 
associating the current disabilities with service without 
resort to speculation.

The preponderance of the evidence is against the veterans' 
claims of entitlement to service connection for disabilities 
of the left knee and left ankle, and these claims must 
therefore be denied.

Disability of the Fifth Finger of the Right Hand

The veteran claims entitlement to service connection for 
residual disability from an injury to the fifth finger of his 
right hand.  The Board notes that the service medical records 
do not contain any suggestion of injury, treatment, or 
complaint related to this finger during service.  The veteran 
has repeatedly testified, including at his May 2006 RO 
hearing, that he fractured his right fifth finger during 
service in 1967.  The veteran first claimed this disability 
for VA compensation purposes in May 1978, and in another 
March 1981 application the veteran specified that he 
fractured his finger in November 1967.  However, service 
medical records contain no suggestion of such an injury, 
including entries throughout 1967 and an entry dated November 
1967.

The Board further notes that the veteran's April 1969 
separation examination (from his first period of active duty 
service) and his May 1971 final separation examination report 
both show that the veteran's upper extremities, including his 
hands and fingers, were assessed to be clinically normal and 
no pertinent abnormalities were noted.  The April 1969 report 
does show that a 1 inch scar was noted on the veteran's 
"right hand," but no clinical implications are indicated 
nor is involvement of the fingers shown; the Board notes that 
the veteran's April 1967 enlistment examination also noted a 
1 inch scar on the right hand at the time of the veteran's 
entrance to service.  The May 1971 report notes that the 
veteran complained of knee pain and headaches, but there is 
no suggestion that the veteran made any complaints of 
symptoms involving fingers of his right hand.  This strongly 
suggests that neither the veteran himself, nor trained 
medical professionals, believed that the veteran had 
developed any chronic disability of the fifth finger of his 
right hand as of the conclusion of his active duty military 
service.

The Board considers the service medical records to be highly 
probative; in particular, the Board finds the May 1971 
separation examination report to be of substantial probative 
value as it reflects clinical findings informed by the 
veteran's own report of symptoms during medical examination.  
This report, in the context of the fact that the service 
medical records provide no suggestion of injury or complaint 
involving the fifth finger of the right hand, weigh against 
the veteran's claim to the extent that they show that the 
veteran did not manifest any chronic  disability of that 
finger during service; medical professionals did not believe 
that the veteran suffered from any disability in the finger 
as of the conclusion of the veteran's period of service.

Also of substantial significance in this case is the absence 
of evidence of any disability of the right fifth finger for 
many years following discharge from service.  Indeed, the 
evidence of record lacks any clear diagnosis of a disability 
of the right fifth finger at any time following the veteran's 
separation from service.  However, even assuming for the sake 
of the veteran's argument that he currently suffers from a 
disability in that finger, the record contains no 
contemporaneous indication of treatment or diagnosis for such 
a disability for more than 20 years following service.  The 
Board does acknowledge that the veteran originally filed a 
claim for VA disability compensation for his right fifth 
finger in May 1978, but even this evidence leaves a gap of 
seven years without contemporaneous evidence of complaint or 
symptomatology, and more than 30 years without any medical 
evidence diagnosing a chronic disability in that finger.  
These lengthy periods without contemporaneous evidence of 
complaint and without evidence of treatment or diagnosis 
weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

The Board acknowledges that private medical records dating 
back to 2000 show that the veteran has been receiving 
treatment for symptoms which include numbness and pain in 
both hands, with the left hand reportedly worse than the 
right.  Although these symptoms involve the veteran's right 
fifth finger, these private medical reports provide no 
suggestion that these symptoms are associated with any prior 
finger injury or are otherwise related to service.  The Board 
notes, merely in passing, that these treatment reports appear 
to associate the symptoms with a neurological pathology 
stemming from a disc problem in the veteran's cervical spine, 
and not any residuals of a prior fracture of the right fifth 
finger.  In any event, even to the extent that these reports 
may be said to show treatment and diagnosis of disability of 
the right fifth finger, this evidence still would leave a gap 
of 29 years without evidence of a diagnosed disability of the 
right fifth finger.  In sum, the Board finds that the 
references which encompass the veteran's right fifth finger 
in relatively recent treatment reports do not provide 
significant support for the veteran's claim.

To summarize, the record contains no suggestion of a right 
fifth finger disability during service, and this silence 
accompanies negative examinations performed during service 
and at final separation from service.  Moreover, there is an 
absence of any suggestion of symptoms until many years after 
service, and there is an absence of any diagnosed disability 
until several decades after service.  Under the 
circumstances, a finding relating any current right fifth 
finger disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

The Board acknowledges that the veteran himself, in advancing 
these issue on appeal asserts that he suffers from chronic 
disability caused by his active duty service.  However, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of diagnosis or etiology of 
a disease or disorder.  In this case, the competent medical 
evidence weighs against the veteran's claim that he sustained 
a fracture of the right fifth finger in service.  Thus, the 
Board finds that the probative evidence shows that service 
connection is not warranted for a disability of the right 
fifth finger.

As the preponderance of the evidence is against the claim 
discussed above, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection is not warranted for a left knee 
disability, a left ankle disability, or a disability of the 
right fifth finger.  To these extents, the appeal is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for disability of the right knee (also claimed as 
disability of the right leg), the Board notes that there may 
be evidence of pertinent injury or symptomatology during the 
veteran's service.  The Board observes that a March 1970 
service medical record documents complaints of "right knee 
pain" and comments "? Torn medial [illegible - possibly 
'meniscus']."  The remainder of the March 1970 consultation 
reports refer exclusively to symptoms and concerns regarding 
the veteran's left knee, which suggests the possibility that 
the lone reference to a right knee problem was in error.  
However, there is no basis in the record for making a firm 
determination to this effect.  Resolving doubt in favor of 
the veteran, it appears that the March 1970 consultation 
report must be considered suggestive of medical attention for 
a pertinent right knee problem during service.

Moreover, the veteran's May 1971 service separation 
examination marks the veteran's lower extremities as 
"abnormal" and specifically notes "Painful knee NCD."  The 
May 1971 examination report does not specify which knee is 
being noted to be painful.  Thus, in affording every 
consideration to the veteran's claim, the Board believes that 
this must be considered suggestive that the veteran's right 
knee may have been painful upon separation from service.

The veteran has already undergone a VA examination regarding 
his claimed left knee disability, but there is no VA 
examination report of record addressing the claimed right 
knee disability.  Affording every consideration to the 
veteran's claim, the Board believes that a VA examination of 
his right knee is warranted to determine whether the veteran 
currently suffers from a diagnosable chronic disability of 
the right knee, and to provide a medical opinion as to the 
likelihood that any current disability is etiologically 
related to the veteran's service.

With regard to the veteran's claim of entitlement to service 
connection for a disability of the right index finger, the 
Board observes that the veteran claims he suffers from 
chronic residuals of a laceration to his right index finger 
during service.  The veteran testified during his May 2006 RO 
hearing that he recalls being treated by having a liquid 
poured on his finger, presumably as disinfectant.  
Significantly, a March 1969 service medical report shows that 
the veteran reported for treatment of an elliptical 
laceration on an index finger and was treated with 
application of hydrogen peroxide.  This handwritten note does 
not permit a clear determination as to whether the treatment 
was for the veteran's left or right index finger, but either 
interpretation of the note appears reasonable in the Board's 
view.

Moreover, the veteran indicated during his May 2006 RO 
hearing that he currently has a visible scar on his finger 
associated with the laceration during service.  Under the 
circumstances, and in order to afford every consideration of 
the veteran's claim, the Board believes that a VA examination 
is warranted to evaluate any current residuals of a 
laceration of the veteran's right index finger and to offer 
an opinion as to the likelihood that any currently diagnosed 
disability of that finger is etiologically related to 
service.

In light of the veteran's lay reports of hearing loss since 
service, the Board further finds that a VA audiological 
evaluation is warranted to clarify whether the claimed 
hearing loss disability may be related to noise exposure in 
service.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
disabilities of the right knee.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

a)  Please identify any current chronic 
acquired disability found for the 
veteran's right knee.
    
b)  For each current disability so 
diagnosed, please state whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
disability manifested during the 
veteran's active duty service or was 
otherwise caused by the veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service medical records.  In 
particular, please address the service 
medical records suggestive of knee 
injury from March 1970 and documenting 
knee pain in May 1971.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
disabilities of the right index finger, to 
include scarring.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please identify any current chronic 
acquired disability found for the 
veteran's right index finger, including 
any residual scarring found.
    
b)  For each current disability so 
diagnosed, please state whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
disability manifested during the 
veteran's active duty service or was 
otherwise caused by the veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service medical records.  In 
particular, please address the service 
medical record suggestive of a 
laceration of an index finger in March 
1969.

3.  The veteran should also undergo VA 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss.  The claims folder should be provided 
to and reviewed by the examiner. 
Audiological test results should be set 
forth in detail.  In conducting this 
examination, the examiner should obtain a 
complete history of the veteran's noise 
exposure, including commentary on his post 
service employment.  Based on examination 
findings, review of historical records, and 
medical principles, the examiner should 
provide a medical opinion as to the 
etiology of any current bilateral hearing 
loss, including any relationship with 
military service.

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the veteran's claims 
as appropriate.  If any claim on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


